UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-05707 GENERAL EMPLOYMENT ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Illinois 36-6097429 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois 60181 (Address of principal executive offices) (630) 954-0400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s common stock as of June 30, 2009 was 13,365,265. PART I - FINANCIAL INFORMATION Item 1, Financial Statements. GENERAL EMPLOYMENT ENTERPRISES, INC. CONSOLIDATED BALANCE SHEET June 30 September 30 (In Thousands) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances (June 2009 – $128; Sept. 2008 – $151) Other current assets Total current assets Property and equipment, net Deferred compensation plan assets –– Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accrued compensation $ $ Other current liabilities Total current liabilities Long-term obligations Shareholders’ equity: Preferred stock, authorized – 100 shares; issued and outstanding – none –– –– Common stock, no-par value; authorized – 20,000 shares; issued and outstanding – 13,365 shares in June 2009 and 5,165 shares in September 2008 Retained earnings (accumulated deficit) ) 89 Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. 2 GENERAL EMPLOYMENT ENTERPRISES, INC. CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) Three MonthsEnded June 30 Nine MonthsEnded June 30 (In Thousands, Except Per Share Amounts) Net revenues: Contract services $ Placement services Net revenues Cost of contract services Selling, general and administrative expenses Loss from operations ) Investment income (loss) 34 14 ) 64 Net loss $ ) $ ) $ ) $ ) Average number of shares – basic and diluted Net loss per share – basic and diluted ) $ ) ) $ ) Cash dividends declared per share $
